t c summary opinion united_states tax_court susan g kilburg petitioner v commissioner of internal revenue respondent docket no 9136-02s filed date tommy e swate for petitioner catherine s tyson for respondent dean special_trial_judge this case was heard under the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated all other section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent originally determined a deficiency in petitioner's federal_income_tax of dollar_figure for respondent subsequently moved for and was granted leave to file an answer out of time in the answer respondent asserted an increased deficiency of dollar_figure for although respondent disallowed for certain business_expense deductions on schedule c profit or loss from business petitioner offered no evidence and made no argument on the issue petitioner has therefore conceded the issue see eg 100_tc_367 96_tc_226 the issue remaining for decision is whether petitioner is entitled to claim for a net_operating_loss_deduction carryforward from the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in springtown texas background petitioner filed a federal_income_tax return for with a schedule c in the business name of bell amore italian bistro the schedule reported on line a net_loss of dollar_figure petitioner on her form_1040 u s individual_income_tax_return line reported the same amount dollar_figure as her business loss both total income and adjusted_gross_income were reported on line sec_22 and sec_31 as negative dollar_figure on date petitioner filed a form 1040x amended u s individual_income_tax_return for amendment no with an attached revised form_1040 for conforming to amendment no on line column a of amendment no the space for reporting adjusted_gross_income as originally reported petitioner listed negative dollar_figure rather than the negative dollar_figure adjusted_gross_income reported on the original return petitioner reported a net change in adjusted_gross_income of a negative dollar_figure for a total adjusted_gross_income of negative dollar_figure the attached revised form_1040 also shows total and adjusted_gross_income of negative dollar_figure another amended_return for for petitioner was filed on date making an additional small change the parties agree that petitioner had a net_operating_loss nol for of dollar_figure when petitioner filed her federal_income_tax return for she reported wages of dollar_figure a current business loss of dollar_figure and a loss of dollar_figure as other income upon examination of petitioner's return for respondent determined that she had not relinquished the 3-year carryback period for the loss reported on her return for initially unable to find evidence of her having filed a federal tax_return for respondent determined that petitioner's loss for should be carried back to and respondent's determination had the effect of reducing the amount available for carryover to the year from dollar_figure to dollar_figure after obtaining evidence of petitioner's filing for respondent moved to increase the deficiency in this case due to the carryback of the loss to as well as the subsequent years discussion the parties agree that petitioner incurred an operating loss the only issue for the court to decide with respect to the nol is whether petitioner must carry it back to the preceding_taxable_years before any portion may be carried forward because the court decides the issue in this case without regard to the burden_of_proof sec_7491 is inapplicable for the years involved here a taxpayer may carry back an nol to the years before the loss_year and then forward to each of the years following the loss_year sec_172 a taxpayer may elect to forgo the carryback period sec_172 the election must be made by the due_date including extensions for filing the taxpayer's return for the year the nol 1in his answer respondent alleges that after carrying back the nol to the nol carryforward to is decreased from dollar_figure stated in the notice_of_deficiency to dollar_figure this allegation appears to be erroneous 2with respect to net operating losses for taxable years beginning after the date of enactment of the taxpayer_relief_act_of_1997 publaw_105_34 and 111_stat_950 the carryback and carryover periods were changed arose for which the election is to be in effect id the secretary is authorized to prescribe the manner for making the election sec_172 the secretary has prescribed the manner for making the election in sec_301_9100-12t temporary proced admin regs fed reg date redesignating sec temporary proced admin regs fed reg date the temporary_regulation provides that the election shall be made by a statement attached to the return or amended_return for the taxable_year the statement is required to indicate the section under which the election is being made and shall set forth information to identify the election the period for which it applies and the taxpayer's basis or entitlement for making the election respondent contends that petitioner failed to attach to her return any document electing to forgo the statutory carryback period but if a document as alleged by petitioner was attached it is ineffective petitioner's argument in essence is that she filed a document with her return substantially complying with sec_301_9100-12t temporary proced admin regs an argument advanced by the taxpayer in 83_tc_831 affd 783_f2d_1201 5th cir according to petitioner when preparing her tax_return she conferred with a c p a who advised her that she could carry her losses forward because there was she testified no appropriate form in her tax_return preparation software package she attached a handwritten note to her return indicating the carryover the note that she attached to her return for states that she is going to carry forward her loss from she testified petitioner claimed that she attached such a note not only to her original return for but also to amendment no and to each of the tax returns for and none of the copies of the subject tax returns stipulated by the parties have attached to them any handwritten note of any description the parties did however stipulate without further explanation copies of undated handwritten documents titled tax_year other documents stipulated by the parties indicate that copies of the handwritten carryforward notes were provided by petitioner to the auditor during the examination of the tax_return the tax_year document alleged to have been attached to the form_1040 contains the following statement the amount of -dollar_figure on line of the enclosed is business_losses for see schedule c these losses will be carried forward to future years to offset future income the -dollar_figure mentioned in the above document is not the amount listed on line or any other line of petitioner's form_1040 for total income and adjusted_gross_income on the form_1040 was reported on line sec_22 and sec_31 as negative dollar_figure timely filed amendment no at line column a also incorrectly shows a negative dollar_figure as the previously reported gross_income amendment no reports a corrected adjusted_gross_income of negative dollar_figure the revised form_1040 for attached to amendment no shows the same amount for total and adjusted_gross_income during the examination of the return petitioner produced a copy of a handwritten note using the same language as above but claiming a loss of dollar_figure which note is alleged by petitioner to have been attached to amendment no the court is not convinced that petitioner's handwritten notes were attached to the returns when they were received by the internal_revenue_service the court will nevertheless assume for purposes of discussion that they were the question remains as to the efficacy of the notes to waive successfully the carryback period the essence of the statute is an unequivocal and binding communication of an election to waive the carryback period see young v commissioner t c pincite in each note petitioner listed an amount of nol intended to be carried forward and the year from which it was being carried forward the amount listed on the original return did not jibe with the amount in the handwritten note the amount listed in the undated handwritten note that petitioner alleges was attached to amendment no was consistent with the amount on the timely filed form 1040x and the revised form_1040 attached to it neither handwritten note however claimed an election under sec_172 it has been held that at the very least an election under sec_172 must correctly cite sec_172 43_f3d_172 5th cir the court is not convinced that petitioner either literally or substantially complied with the statutory election requirement accordingly the court holds that petitioner must carry back her nol before any portion of it may be carried forward reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
